SUMMARY ORDER

Plaintiff-appellant Keith Russell Judd, pro se and incarcerated, appeals from the judgment of the United States District Court for the Southern District of New York (Wood, C.J.), dismissing Judd’s complaint for failure to state a claim. We assume the parties’ familiarity with the facts and procedural history.
First, Judd’s appellate brief and subsequent motions and other submissions include no substantive arguments regarding the district court’s dismissal of his claim, jurisdiction to enter judgment while an appeal was pending in this Court, or imposition of a bar from filing further suits without prior leave of the district court. Having failed to raise these issues on appeal or otherwise challenge the basis for the district court’s dismissal of his complaint, Judd has abandoned any such challenge. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995).
Second, Judd’s principal argument is only that this Court lacks jurisdiction over his appeal, and he requests that the case be transferred to the Court of Appeals for the Federal Circuit. We agree with the district court’s finding that Judd’s underlying claims are without merit and *12the interests of justice are not served by transfer. See 28 U.S.C. § 1631.
Finally, Judd has filed the following pending motions: (1) for proof of actual innocence; (2) for newly discovered evidence; and (3) to proceed in forma pau-peris. We deny each motion.
We have reviewed plaintiff-appellant’s remaining arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is AFFIRMED.